Appeal by the defendant from a judgment of the County Court, Nassau County (Palmieri, J.), rendered November 16,1995, convicting him of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the first degree as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.